Citation Nr: 0712013	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran is not a patient in a nursing home on account of 
mental or physical incapacity; he is not blind or nearly 
blind with corrected vision of 5/200 or less in both eyes, or 
with central field of vision of 5 degrees or less.  Moreover, 
his disabilities do not render him unable to care for his 
daily needs or to protect himself from the hazards and 
dangers incident to his daily living environment or render 
him bedridden.


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
veteran's need for the regular aid and attendance of another 
person have not been met. 38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate SMP claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  The Board notes that the July 2003 
letter was timely in that it was sent to the veteran prior to 
issuance of the August 2003 rating decision on appeal; 
however, the Board acknowledges that the July 2003 letter did 
not advise the veteran of the information and evidence 
necessary to establish effective dates.  However, it is 
pertinent to note that the evidence does not show, nor does 
the veteran or his representative contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  See Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).  Moreover, as the claim for SMP is 
denied in the instant decision, the issue of the appropriate 
effective date to be assigned is rendered moot.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service records and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claim.  As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Special Monthly Pension

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person.  See 38 C.F.R. § 3.351(a)(1).  Generally, aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person. 38 C.F.R. § 3.351(b).

A veteran is considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351(c).  There is no competent 
medical evidence that the veteran's condition meets the 
criteria for special monthly pension for blindness.  A 
September 2002 VA examination report completed in conjunction 
with the veteran's claim for SMP indicates that the veteran 
is not blind.  The evidence of record also does not indicate, 
nor does the veteran contend, that he is a patient in a 
nursing home.  Therefore, the Board must consider whether the 
evidence of record establishes a factual need for aid and 
attendance.  

The following criteria are accorded consideration in 
determining the factual need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

The evidence of record preponderates against a finding of a 
factual need for aid and attendance.  The September 2002 VA 
examination report shows that the veteran complained of pain 
and weakness from arthritis, dizziness, and poor balance.  
The veteran stated that on a typical day, he prepared his own 
meals (when his girlfriend did not prepare them for him), he 
took his medications, took a shower (although getting in and 
out of the tub was difficult), shaved occasionally, relaxed 
and watched television.  He said he used a cane or walker for 
ambulation, but he was not using either at the time of the 
examination.  The veteran stated that he could still drive 
occasionally for short distances, that he was not permanently 
bedridden, that he did not have problems with memory, and 
that he could travel short distances from the home anytime he 
wanted to.  On examination, the physician noted that the 
veteran's upper extremities indicated no problems with self-
feeding, fastening clothing, bathing, shaving, or using the 
toilet.  The examiner noted that the veteran had partial 
amputations of the pads of the middle, index and ring fingers 
of the right hand but that he had no amputations of the lower 
extremities.  The examiner noted no deformity of the thoracic 
spine that interfered with breathing.  VA treatment records 
from 2002 and 2003 show ongoing health problems for the 
veteran, but no additional physical or mental limitations 
that would require aid and attendance.  A December 2002 VA 
nursing treatment note shows that the veteran was oriented 
with no respiratory problems and could independently attend 
to his activities of daily living.  A March 2003 VA treatment 
note shows that the veteran reported doing most of the 
cooking at his home.

The Board acknowledges the veteran's serious medical problems 
and his allegations of difficulty with the activities of 
daily living, but as the preponderance of the evidence shows 
that the veteran can dress himself, attend to the wants of 
nature, keep himself ordinarily clean and presentable, has no 
special prosthetic or orthopedic appliance, and has no 
incapacity which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment, the Board finds 
that a factual need for aid and attendance has not been 
established.

Finally, the Board notes that a person will also meet the 
criteria for aid and attendance if he or she is bedridden. 38 
C.F.R. § 3.352(a).  Bedridden is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  38 C.F.R. § 
3.352(a).  There is no evidence of record that the veteran 
meets these criteria.  In fact, the September 2002 VA 
examination report specifically notes that the veteran is not 
bedridden.

In summary, the Board finds that the evidence of record 
preponderates against a finding that the veteran is (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or, 
(3) needs aid and attendance under the criteria set forth in 
§ 3.352(a); or, (4) is bedridden as defined by 38 C.F.R. 
§ 3.352(a).  As such, entitlement to SMP based on the need 
for aid and attendance is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



 
ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


